Exhibit 10.2

PAULA T. DOW

Attorney General of New Jersey

Attorney for the State of New Jersey

Department of Law and Public Safety

David L. Rebuck, Acting Director

Division of Gaming Enforcement

140 E. Front Street

Trenton, New Jersey 08625

By:

   George N. Rover, Assistant Attorney General    (609) 292-0282

FOX ROTHSCHILD LLP

Midtown Building, Suite 400

1301 Atlantic Avenue

Atlantic City, NJ 08401-7212

Attorneys for MGM Resorts International

 

By:

   Nicholas Casiello, Jr., Esq.    Patrick Madamba, Jr., Esq.

Brian A. Larson

Executive Vice President, Secretary and General Counsel

Boyd Gaming Corporation

3883 Howard Hughes Parkway

Ninth Floor

Las Vegas, Nevada 89169

(702) 792-7200

Joseph A. Corbo, Esquire

Vice President and General Counsel

Marina District Development Company, LLC

d/b/a Borgata Hotel Casino & Spa

1 Borgata Way

Atlantic City, New Jersey 08401

(609) 317-7007

 

IN THE MATTER OF THE REOPENED

2005 CASINO LICENSE HEARING OF

MARINA DISTRICT DEVELOPMENT

COMPANY, LLC

  

:

  

FIRST AMENDMENT TO

STIPULATION OF SETTLEMENT

  

:

     

:

     

:

     

:

     

:

  

 

-1-



--------------------------------------------------------------------------------

This First Amendment To Stipulation Of Settlement (this “First Amendment”)
having been discussed by and between the parties involved, Paula T. Dow,
Attorney General of New Jersey, attorney for State of New Jersey, Department of
Law and Public Safety, Division of Gaming Enforcement (the “Division”), David L.
Rebuck, Acting Director, by George N. Rover, Assistant Attorney General, Fox
Rothschild LLP by Nicholas Casiello, Jr., Esq. and Patrick Madamba, Jr., Esq.,
attorneys for MGM Resorts International (formerly, MGM MIRAGE) (“MGM”), Boyd
Gaming Corporation (“Boyd”), by Brian A. Larson, its Executive Vice President,
Secretary and General Counsel, and Marina District Development Company, LLC
(“MDDC”), by Joseph A. Corbo, its Vice President and General Counsel, the
following has been agreed upon and stipulated to by the parties:

BACKGROUND:

A.        On May 18, 2009, the Division filed a report with the Casino Control
Commission (the “Commission”) captioned Special Report of the Division of Gaming
Enforcement to the Casino Control Commission on Its Investigation of MGM
MIRAGE’s Joint Venture with Pansy Ho in Macau, Special Administrative Region,
People’s Republic of China (the “Special Report”).

B.        MGM and the Division agreed to settle and resolve the issues raised in
the Special Report and, in connection therewith: (i) a Stipulation of Settlement
dated March 11, 2010 was entered into by and between the Division and MGM (with
Boyd, Boyd Atlantic City, Inc., Marina District Development Holding Co., LLC and
MDDC joining in paragraphs Z and CC only) (the “Stipulation”); and a Trust
Agreement dated March 24, 2010 was entered into by and among MGM (for and on
behalf of itself and MAC), the Division and the Trustee (the “Trust Agreement”).

C.        The Commission approved the Stipulation and Trust Agreement at its
public meeting of March 17, 2010 as set forth in Commission Resolution
No. 10-03-17-10.

D.        The Effective Date of the Trust Agreement is March 24, 2010.

 

-2-



--------------------------------------------------------------------------------

E.        MGM, Boyd and MDDC desire to amend the Stipulation to extend the
Divestiture Period from eighteen (18) months to thirty-six (36) months, and the
Division has agreed to so amend the Stipulation, all as set forth in this First
Amendment (and a First Amendment To Trust Agreement, the form of which is
attached hereto as Exhibit A) to provide that the Divestiture Period be extended
from September 24, 2011 to March 24, 2013.

F.        The term of the Trustee’s divestiture period shall remain unchanged
and shall commence on March 24, 2013 and terminate on March 24, 2014.

TERMS OF FIRST AMENDMENT:

IT IS THEREFORE AND HEREBY consented to and agreed upon by the Division, MGM,
Boyd and MDDC that the Stipulation is amended as follows:

1.        Paragraph D is amended in its entirety to read as follows:

“The Trust Agreement shall be in the form attached to the Stipulation as Exhibit
A together with the First Amendment To Trust Agreement attached hereto as
Exhibit A and made a part hereof.”

2.        Paragraph H is hereby amended as follows:

 

  (a)

In the first sentence, deleting “thirty (30) months” and inserting in its place
“forty-eight (48) months”; and

 

  (b)

In the second sentence, deleting “eighteen (18) months” and inserting in its
place “thirty-six (36) months”.

3.        Capitalized terms used herein but not specifically defined herein
shall have the meanings given them in the Stipulation.

4.        This First Amendment may be executed in counterparts, each of which
when executed and delivered shall be an original and all of which together will
constitute the same First Amendment.

5.        Except as expressly herein amended, all terms and provisions of the
Stipulation are hereby ratified and confirmed, and shall remain unmodified and
in full force and effect.

 

-3-



--------------------------------------------------------------------------------

6.        This First Amendment shall be final and binding upon the parties
hereto only upon approval by the Commission.

[SIGNATURES ON NEXT PAGE]

 

-4-



--------------------------------------------------------------------------------

     State of New Jersey, Department      of Law and Public Safety,     
Division of Gaming Enforcement Dated:        21 July
2011                                By:  

    /s/ George N. Rover

     George N. Rover      Assistant Attorney General      Fox Rothschild LLP
Dated:        July 21, 2011                              By:  

    /s/ Nicholas Casiello, Jr.

     Nicholas Casiello, Jr., Esquire      Patrick Madamba, Jr., Esquire     
Attorneys for MGM Resorts International      Marina District Development
Company,      LLC d/b/a Borgata Hotel Casino & Spa Dated:        [not
dated]                                          By:  

    /s/ Joseph A. Corbo, Jr.

     Joseph A. Corbo, Jr., Esquire      Vice President and General Counsel     
Boyd Gaming Corporation Dated:        July 22, 2011                             
By:  

    /s/ Brian A. Larson

     Brian A. Larson      Executive Vice President, Secretary      and General
Counsel

 

-5-